Title: From Alexander Hamilton to Colonel Joseph Ward, [8 July 1779]
From: Hamilton, Alexander
To: Ward, Joseph



[New Windsor, New York, July 8, 1779]
Sir

This will be accompanied by a general order respecting your department which you will be pleased to have executed without delay. The positions are to comprehend all such as are enlisted upon the alternative of three years or during the war who are to be constructed as engaged during the war.
I am with great regard,   Your most obed. ser

Alex HamiltonAide-De-Camp
Head Quarters
July 8, 1779.
